     REBECCA BRUCH, ESQ. (SBN 7289)
 1   CHARITY F. FELTS, ESQ. (SBN 10581)
     ERICKSON, THORPE & SWAINSTON, LTD.
 2   99 W. Arroyo Street
     Reno, Nevada 89509
 3   Tel. (775)786-3930
     Fax. (775)786-4160
 4   rbruch@etsreno.com
     cfelts@etsreno.com
 5
     Attorneys for Defendant
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                           IN AND FOR THE DISTRICT OF NEVADA
 9
10    ARTA FARADAY,                                       Case No. 2:17-cv-02867-MMD-VCF
11
                            Plaintiff,
                                                          STIPULATION AND [PROPOSED]
12
                                                          ORDER FOR DISMISSAL WITH
      v.
13                                                        PREJUDICE
14    SOUTHERN NEVADA HEALTH
      DISTRICT, a political subdivision of Clark
15    County, Nevada, DOE INDIVIDUALS 1
16    through 300, and ROE BUSINESS OR
      GOVERNMENTAL ENTITIES, 1 through
17    300, inclusive,
18
                            Defendants.
19
20          Plaintiff, ARTA FARADAY, and Defendant, SOUTHERN NEVADA HEALTH

21   DISTRICT, by and through their respective undersigned counsel of record, hereby

22   stipulate and respectfully request an order dismissing this entire action with prejudice.

23   [Remainder of page intentionally left blank.]

24
25
26
27
28

                                                      1
 1          Each party shall bear its own costs and fees for claims dismissed by this
 2   Stipulation and Order.
 3          RESPECTFULLY SUBMITTED this 20th day of May, 2019.
 4
                                        MULLINS & TRENCHAK, ATTORNEYS AT LAW
 5
 6                                      /s/ Phillip J. Trenchak
                                        PHILLIP J. TRENCHAK, ESQ. (SBN 9924)
 7                                      1614 S. Maryland Pkwy.
 8                                      Las Vegas, Nevada 89104
                                        Attorney for Plaintiff
 9
10
            RESPECTFULLY SUBMITTED this 20th day of May, 2019.
11
12
                                        ERICKSON, THORPE & SWAINSTON, LTD
13
14                                      /s/ Charity F. Felts___________________
                                        REBECCA BRUCH, ESQ. (SBN 7289)
15                                      CHARITY F. FELTS, ESQ. (SBN 10581)
                                        99 West Arroyo Street
16
                                        Reno, Nevada 89509
17                                      Attorneys for Defendant

18
19
20
21                                      ORDER
            The parties having stipulated,
22
            IT IS SO ORDERED that this case shall be dismissed with prejudice, with each
23
     party to bear its own fees and costs.
24
                   May 21, 2019
            DATED: ___________________
25
26
27                                      _________________________________________
28                                      United States District Court Judge


                                                    2
